Citation Nr: 9931720	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  97-23 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a right thigh laceration with involvement of 
Muscle Group XIV, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
December 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating action of the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In May 1999, the veteran testified at a personal hearing 
before the undersigned Member of the Board sitting at the RO.  
A transcript of that hearing is associated with the record.  


REMAND

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter, 
the Court) has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The veteran contends that his service-connected right thigh 
disability is more severe than the current rating indicates.  
At the May 1999 hearing, he testified that his right leg is 
alternately stiff and "jumpy."  He further indicated that 
he had sought treatment from a private physician on several 
occasions subsequent to the most recent VA examination.  
Records of any current treatment of the disability for which 
the veteran is seeking increased compensation may be highly 
probative with respect to his appeal.  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining treatment 
records to which the veteran has referred.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Thus, VA must attempt to 
obtain those records to which the veteran has referred before 
any final action may be taken by the Board. 

The Board also notes that the development of facts includes a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The veteran was afforded VA examinations in June 
1996 and May 1997; however, those examinations are inadequate 
for rating purposes for the reason noted below and were 
conducted prior to the veteran's treatment by his private 
physician.  Where the record before the Board is inadequate, 
a remand is required.  

When service connection for the residuals of a right thigh 
laceration was originally granted, a rating was assigned on 
the basis of muscle injury only.  The RO noted that the 
presence of a scar on the right thigh, but it was well 
healed.  As such, a separate rating for scarring was not 
assigned.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  The 
RO also noted that the service medical records revealed no 
nerve or artery involvement at the time of the original 
injury; however, the veteran recently testified that a 
private physician indicated that there was nerve damage.  
Consequently, the examination conducted on remand must 
ascertain the full extent of disability due to muscle damage, 
nerve damage or scarring, in order to determine whether 
increased or separate ratings are warranted.  See Esteban, 
supra.

The Board further notes that during the course of this 
appeal, the rating criteria by which muscle damage is rated 
were amended, effective July 3, 1997.  Therefore, 
adjudication of the veteran's claim for increase must now 
include consideration of both the old and new criteria and 
that criteria which is most favorable to the veteran's claim 
must be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, consideration under the revised rating 
schedule criteria should not be undertaken before such 
criteria became effective.  The Court, addressing a similar 
matter, stated that the effective date rule contained in 38 
U.S.C. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law, since the Secretary's legal obligation 
to apply the effective date of the revised regulations 
prevents the application, prior to that date, of the 
liberalizing law rule stated in Karnas.  That is, for any 
date prior to July 3, 1997, neither the RO nor the Board 
could apply the revised rating schedule to a claim.  Rhodan 
v. West, 12 Vet. App. 55 (1998). 

Thus, the case is REMANDED to the RO for the following:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for the 
service-connected right thigh laceration 
residuals since service.  After securing 
the necessary release, the RO should 
attempt to obtain copies of all records 
from the identified treatment sources.

2.  Thereafter, the veteran should be 
afforded VA orthopedic and neurological 
examinations in order to determine the 
extent of disabling manifestations of the 
service-connected right thigh laceration 
residuals.  All indicated testing should 
be performed.  The claims folder must be 
made available to the examiners prior to 
the examinations so that pertinent 
aspects of the veteran's medical history 
may be reviewed and the examiners should 
specifically state whether the claims 
folder was reviewed.  

The orthopedic examiner should 
specifically identify all muscles damaged 
by the service-connected right thigh 
laceration and the extent of any such 
damage should be described in detail.  
The orthopedic examiner should also 
describe any related functional 
impairment as identified in 38 C.F.R. 
§§ 4.40, 4.45, including pain on use, 
incoordination, weakness, fatigability, 
abnormal movements, etc.  In addition, 
the examiner should examine any scars on 
the right thigh and indicate for each 
scar whether it is tender and painful, 
poorly nourished with repeated ulceration 
or restricts function of the affected 
joint(s).  

The neurologic examiner should provide a 
clear description of any neurological 
findings due to the right thigh 
laceration.

Complete rationale for all opinions 
expressed must be provided.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claim.  This should include 
consideration of both the old and new 
criteria of rating muscle injuries in 
accordance with the decisions of the 
Court in the Karnas and Rhodan cases and 
the appropriateness of separate ratings 
for any identified scarring, muscle or 
nerve damage which is attributed to the 
service-connected right thigh laceration.  
If any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


